The opinion of the court was delivered by
Nicholls, C. J.
The judgment which relator seeks to have reversed was rendered by the Court of Appeals for the Parish of Orleans affirming on appeal a judgment which had been rendered in the First City Court for the Parish of Orleans against relator, defendant in a suit in that court. Under Art. 143 of the Constitution of 1898 appeals from the First City Court to the Court of Appeals for the Parish of Orleans, are tried de novo and the judges of the latter court are authorized to decide the cases immediately after trial and without written opinions.
No written opinion was given in the Court of Appeals in this case. It does not appear that the evidence in the case was either taken down *231in writing or was asked to be taken down, nor does it appear that relator sought to have the judge who rendered the judgment to make or file findings either of law or fact. Assuming that it would have been the duty of that judge on request to that effect to have made findings of fact and that we could have required him to do this on his refusal, we * will not exercise this right when the first attempt to have such findings made, is on application to this court for a writ of review.
Relator’s application herein is refused.